Exhibit32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 (18 U.S.C. SECTION1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Viking Systems,Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Quarterly Report on Form10-Q for the quarter ended March31, 2011 (the “Form10-Q”) of the Company fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, and the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 12, 2011 /s/ John Kennedy John Kennedy President and Chief Executive Officer (Principal Executive Officer) Date: May 12, 2011 /s/ Robert Mathews Executive Vice President and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
